Citation Nr: 1100804	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  09-09 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to December 
1971.  He also had subsequent service in the United States Army 
Reserve and the Wisconsin Army National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A  hearing was held on December 14, 2009, by means of video 
conferencing equipment with the appellant in Detroit, Michigan, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting in 
Washington, DC, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for Remand:  To verify the Veteran's service dates and to 
obtain clinical service treatment records.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Initially, the Board notes that the dates of the Veteran's 
service in the United States Army Reserve and Wisconsin Army 
National Guard are unclear.  In particular, the record does not 
document his periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA).  Therefore, the RO should 
make an attempt to verify all of the dates of the Veteran's 
periods of service.

In addition, the Veteran has contended that he injured his left 
knee during a period of ACDUTRA at Fort Bragg.  In his October 
2006 VA Form 21-526, he stated that the injury occurred in April 
and May 1992 and that he has been treated since May 10, 1992.  He 
later testified at his December 2009 hearing that he injured his 
left knee in June 1992.  

The Veteran's service treatment records do document complaints 
and treatment pertaining to his right knee, including a follow-up 
appointment to check on his right knee in June 1992.  However, 
there is no documentation of any left knee injury in 1992.  The 
Veteran testified in December 2009 that he did have problems with 
his right knee, but he also insisted that his left knee had been 
treated at a clinic at Fort Bragg in June 1992.  The Veteran's 
representative further asserted that some of the Veteran's 
medical records may be missing.  

Significantly, the initial evaluation of the right knee injury 
one week earlier in June 1992 is not documented in the available 
service treatment records, which suggests that there may be 
additional records.  Moreover, the Board notes that the Veteran 
was later placed on a permanent profile for arthritis of the 
knees and back in August 1998.  He was also documented as having 
a left knee scope in October 2001with persistent swelling and 
post-operative rehabilitation, and he was placed on a temporary 
profile in December 2001 due to the surgery.  Private medical 
records dated in October 2002 further document arthritis in both 
knees.  

Based on the foregoing, the Board finds that that there may be 
additional treatment records that are not associated with the 
claims file.  Indeed, it is unclear whether the search for 
service records included clinical records.  Thus, additional 
efforts should be undertaken to attempt to obtain any additional 
service-related records.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
action:

1. The RO should contact the National 
Personnel Records Center (NPRC), the 
Records Management Center (RMC), the 
appellant's unit, and any other appropriate 
location, to request the complete service 
personnel records of the Veteran.  In 
particular, the RO should request 
verification of the dates the Veteran's 
military service, including his service in 
the United States Army Reserve and the 
Wisconsin Army National Guard, to include 
the dates for each period of active duty, 
active duty for training and inactive duty 
for training that he attended.  The RO 
should summarize the findings and include a 
copy of that summary in the claims file.

2.  The RO should contact the National 
Personnel Records Center (NPRC), or other 
appropriate location, to make a specific 
request for clinical records of the Veteran 
and through any other appropriate records 
repository to which pertinent clinical 
records may have been sent.  These efforts 
should include requesting clinical records 
documenting the Veteran's treatment for a 
left knee injury at a clinic at Fort Bragg 
from April 1992 to July 1992.

3.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the actions taken in the 
preceding paragraphs.  Further development 
may include affording the Veteran a VA 
examination in connection with his claim 
for service connection for a left knee 
disorder.

4.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


